Citation Nr: 1509988	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  05-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating for diabetes mellitus in excess of 20 percent prior to February 4, 2014, and in excess of 40 percent from that date.

2.  Entitlement to an effective date prior to February 21, 2013, for service connection for peripheral neuropathy of the right upper extremity associated with diabetes mellitus.

3.  Entitlement to an effective date prior to February 21, 2013, for service connection for peripheral neuropathy of the left upper extremity associated with diabetes mellitus.

4.  Entitlement to an effective date prior to February 21, 2013, for service connection for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.

5.  Entitlement to an effective date prior to February 21, 2013, for service connection for peripheral neuropathy of the left lower extremity associated with diabetes mellitus.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and also from April 1970 to December 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision from the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision, in pertinent part, denied the Veteran's claim for TDIU.

In October 2007 and March 2010, the Board remanded this issue for additional development.

In March 2011, the Board denied the claim of entitlement to TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2012 Joint Motion for Remand, the parties moved for the Court to vacate and remand the March 2011 Board decision; the Motion was granted by the Court later that month.  In June 2012 the Board remanded the TDIU issue for further development.

Subsequently, a February 2014 rating decision, in pertinent part, granted service connection for diabetes mellitus and assigned an initial 20 percent rating from April 4, 2005; and granted service connection for peripheral neuropathy of the upper and lower extremities, associated with diabetes mellitus, and assigned effective dates of February 21, 2013 for those disabilities.  The Veteran disagreed with the initial rating for diabetes mellitus, and with the effective dates of the awards of service connection for peripheral neuropathy of the upper and lower extremities.

In May 2014, the RO increased the rating for diabetes mellitus to 40 percent, effective February 4, 2014.

The issues of entitlement to TDIU, and earlier effective dates for the awards of service connection for peripheral neuropathy of the upper and lower extremities, are being REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Prior to February 4, 2014, the Veteran's diabetes mellitus required the use of insulin and a restricted diet; regulation of activities was not shown.

2.  Since February 4, 2014, the Veteran's diabetes mellitus has required insulin, restricted diet, and regulation of activities; it is not productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for diabetes mellitus prior to February 4, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for an initial rating higher than 40 percent for diabetes mellitus since February 4, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The appeal of the diabetes mellitus rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for diabetes mellitus.  Once service connection is granted, the claim is substantiated, and additional notice is not required. 

The Veteran's service treatment records and VA treatment records have been obtained.  Pursuant to the Board's remand, more recent VA treatment records were obtained.  Available records from the Social Security Administration (SSA) are of record; SSA has indicated that no additional records are in existence. 

The VA examination conducted in February 2014, when considered along with the VA treatment records, was sufficient for rating purposes.  The examination report and treatment records contain sufficient evidence by which to evaluate the Veteran's diabetes mellitus in the context of the rating criteria.  Thus, VA's duty to assist has been met for this claim.

II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus has been rated 20 percent from April 4, 2005, and 40 percent from February 4, 2014, under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014), the code for evaluation of diabetes mellitus.  

Under this code, a 20 percent rating is assigned if diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned if diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned if this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if this condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

Service connection is in effect for peripheral neuropathy of the upper and lower extremities, associated with diabetes mellitus.  The right upper extremity is assigned a 70 percent rating, and the left upper extremity and each of the lower extremities is assigned a 60 percent rating.  The ratings for these compensable complications of diabetes are not on appeal and the effective dates are addressed in the remand section.

A March 2005 hospitalization record noted the Veteran had newly diagnosed diabetes mellitus.  This was treated with insulin and restricted diet.  A November 2006 treatment record noted that the Veteran was advised of the importance of taking his insulin on schedule, and of the importance of diet and exercise.  February 2007 and October 2007 treatment records noted that the Veteran walked for exercise.

When the Veteran was discharged from a VA hospitalization (for abdominal pain) in September 2012, the discharge instruction noted there was no restriction on physical activities.  A September 2013 note indicated that exercise was being prescribed, and there was no indication of the need to avoid certain activities.  A September 2013 discharge instruction (after hospitalization for anal fissure) noted no restrictions on physical activities.

A VA examination was conducted on February 4, 2014.  The examiner noted that the Veteran's diabetes mellitus required daily insulin and regulation of activities.  He would become hypoglycemic with excessive walking or doing housework.  The Veteran visited his diabetic care provider less than two times per month and there had been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the past year.  The examiner found no other complications of diabetes mellitus other than neuropathy.

An evaluation in excess of 20 percent for the period prior to February 4 2014 is not warranted because the evidence does not show the service-connected diabetes mellitus required regulation of activities prior to this date.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (medical evidence is required to support the "regulation of activities" criterion).  As noted above, as recently as September 2013 exercise was being recommended.  Beginning with the February 4, 2014 VA examination, the record shows that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  This is the earliest that it is factually ascertainable that an increase in disability occurred based on the facts found.  Without a showing of "regulation of activities," a rating in excess of 20 percent is not warranted because the criteria are conjunctive in nature.  See Camacho, 21 Vet. App. at 366.  The now-assigned 40 percent rating contemplates the more recent findings showing "regulation of activities."

In order to be entitled to the next higher evaluation of 60 percent, the evidence must also show that the Veteran's diabetes requires episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The VA examination and the outpatient records have shown no episodes of ketoacidosis or hypoglycemic reactions, no hospitalizations, and no complications beyond the already separately rated peripheral neuropathy.

Thus, the currently assigned 40 percent evaluation assigned for the Veteran's diabetes mellitus accurately depicts the severity of the condition, and there is no basis for higher staged ratings.  As the preponderance of the evidence is against even higher ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds, however, that the rating criteria contemplate the symptomatology demonstrated by Veteran's diabetes mellitus.  As detailed above, the medical management of the diabetes is reflected by the criteria found in Diagnostic Code 7913 (use of insulin, restricted diet and regulation of activities).  Nothing in the evidence of record reflects that the Veteran's diabetes mellitus presents such an exceptional or unusual disability as to render impractical the application of the regular schedular standards.  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Initial ratings for diabetes mellitus in excess of 20 percent prior to February 4, 2014, and in excess of 40 percent from that date, are denied.


REMAND

The Veteran contends that the effective dates of the awards of service connection for peripheral neuropathy of the upper and lower extremities should correspond to the effective date of service connection for diabetes mellitus (April 4, 2005).  He contends that complaints of numbness in the extremities are of record as early as 2005.  The issue is complicated by the fact that the record contains findings of radiculopathy associated with nonservice-connected lumbar and cervical spine disabilities as well as carpal tunnel syndrome.  Specifically, in August 1997, C7-8 radiculopathy secondary to cervical spondylosis was noted.  EMG testing in July 2002 noted mild to moderate right median nerve entrapment neuropathy across the carpal tunnel and ulnar sensory neuropathy.  A VA examination in March 2005 noted the presence of lumbar radiculopathy.  In July 2004, low back pain extending to the knees with numbness and tingling at times was noted.  A May 2005 diabetic foot examination was normal.  In June 2005, a VA podiatry consultation noted diabetes mellitus with neuropathy.  The examiner noted that the Veteran reported he was beginning to lose some sensation in his feet, "partly due to pinched nerve in his back as well as diabetes."  The examiner noted that some of the Veteran's heel pain may be generated from his lower back pain secondary to herniated discs.  The VA examination in February 2014 found diabetic neuropathy that the examiner indicated had been diagnosed in 2014.  This examiner noted the Veteran's report that he had developed progressively worsening numbness/paresthesias over the past three to four years in his hands and feet in a stocking/glove pattern.

The Board is unable to determine from the record as it now stands when the onset of diabetic neuropathy of the upper and lower extremities is factually ascertainable.  Accordingly, the record must be reviewed by a physician who will provide an opinion as to the onset and severity of diabetic neuropathy.

The Veteran also contends that he is unable to work due to his service-connected disabilities.  In light of the recent grant of service connection for diabetes mellitus and diabetic peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus, the Board finds that a "combined effects" medical opinion is warranted to take into account all of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, these issues are REMANDED for the following actions:

1.  Arrange for a physician to review the claims file and provide an opinion addressing when the Veteran's diabetic neuropathy of the upper and lower extremities is first demonstrated.  The physician must distinguish the symptoms of diabetic neuropathy from those of radiculopathy associated with nonservice-connected disabilities of the lumbar spine, cervical spine, and carpal tunnel syndrome.  The physician must indicate the level of severity of diabetic neuropathy from the onset to the present.  

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

2.  Schedule the Veteran for an examination in connection with the TDIU claim.  The examiner must review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner must provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities (diabetes mellitus, diabetic peripheral neuropathy of the upper and lower extremities, right total knee replacement due to arthritis, right knee instability, left knee degenerative arthritis, right hip degenerative arthritis, and a left inguinal region scar).  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities in combination render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  

The examiner must specifically state, based on review of the record, when unemployability, if found, began.

The examiner must also specifically address whether any single service-connected disability would cause the Veteran to be unemployable by itself, i.e., not considering the effect of the other service-connected disabilities.  

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


